Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 3 TO CREDIT AGREEMENT

AMENDMENT NO. 3 (this “Third Amendment”) dated as of July 11, 2013 to the Credit
Agreement dated as of December 12, 2012 (as amended by Amendment No. 1 to the
Credit Agreement dated as of March 13, 2013 and Amendment No. 2 to the Credit
Agreement dated as of May 16, 2013, the “Credit Agreement”), among TEMPUR SEALY
INTERNATIONAL, INC. (formerly known as Tempur-Pedic International Inc., the
“Parent”), TEMPUR-PEDIC MANAGEMENT, LLC (the “Lead Borrower”), TEMPUR-PEDIC
NORTH AMERICA, LLC and TEMPUR PRODUCTION USA, LLC, each as a Borrower, the
Guarantors identified therein, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”) and BANK OF AMERICA,
N.A., as Administrative Agent, Swingline Lender and L/C Issuer.

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Lead Borrower has
requested Refinancing Term A Loans (as defined below) to refinance in full the
Existing Term A Loans (as defined below);

WHEREAS, in accordance with Section 2.20 of the Credit Agreement, the
Refinancing Term A Lenders (as defined below) have elected to provide the
Refinancing Term A Loans on the terms and conditions set forth herein;

WHEREAS, each Person that agrees to make Refinancing Term A Loans (collectively,
the “Refinancing Term A Lenders”) will make Refinancing Term A Loans to the
Borrowers on the Third Amendment Effective Date (as defined below) (the
“Refinancing Term A Loans”) in an amount equal to its Refinancing Term
Commitment (as defined below);

WHEREAS, the proceeds of the Refinancing Term A Loans will be applied to
refinance in full the Term A Loans outstanding on the Third Amendment Effective
Date (immediately prior to the effectiveness of this Third Amendment) (the
“Existing Term A Loans”);

WHEREAS, this Third Amendment includes amendments to the Credit Agreement that
are subject to the approval of the Required Lenders, and that, in each case,
will become effective on the Third Amendment Effective Date on the terms and
subject to the conditions set forth herein;

Accordingly, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used and not otherwise defined
herein have the meanings assigned to them in the Credit Agreement as amended by
this Third Amendment (the “Amended Credit Agreement”).



--------------------------------------------------------------------------------

ARTICLE II

REFINANCING TRANSACTIONS

Section 2.01 Refinancing Transactions.

(a) Subject to the terms and conditions set forth herein, each Refinancing Term
A Lender severally agrees to make a Refinancing Term A Loan to the Borrowers on
the Third Amendment Effective Date in a principal amount equal to its
Refinancing Term Commitment. The “Refinancing Term Commitment” of any
Refinancing Term A Lender will be the amount set forth opposite such Refinancing
Term A Lender’s name on Schedule 1 hereto. On the Third Amendment Effective
Date, the proceeds of the Refinancing Term A Loans shall be applied to refinance
in full the Existing Term A Loans (the “Refinancing”).

(b) Each Existing Term A Lender that executes and delivers a signature page to
this Third Amendment (a “Consent”) under the “Cashless Settlement Option” (each
such lender, a “Cashless Option Lender”) hereby agrees, on the Third Amendment
Effective Date and on the terms and conditions set forth herein and in the
Amended Credit Agreement, to exchange all (or such lesser amount as the
Administrative Agent may allocate) of its Existing Term A Loans for Refinancing
Term A Loans (which Existing Term A Loans shall thereafter no longer be deemed
to be outstanding) under the Amended Credit Agreement, in the same aggregate
principal amount as such Existing Term A Lender’s Existing Term A Loans under
the Credit Agreement (or such lesser amount as the Administrative Agent may
allocate; any such principal amount of Existing Term A Loans not allocated for
exchange to Refinancing Term A Loans, the “Non-Allocated Term A Loans”), and
such Existing Term A Lender shall thereafter be a Term A Lender under the
Amended Credit Agreement. Each Term A Lender that shall not have executed a
Consent hereto shall have its Existing Term A Loans repaid in full, and the
Borrowers shall pay to each such Term A Lender all accrued and unpaid interest
on, and fees related to, such Term A Lender’s Term A Loans to, but not
including, the Third Amendment Effective Date and each Cashless Option Lender
with Non- Allocated Term A Loans shall have its Non-Allocated Term A Loans
outstanding immediately prior to the Third Amendment Effective Date repaid in
full, and the Borrowers shall pay to each such Term A Lender all accrued and
unpaid interest on, and fees related to, such Term A Lender’s Non-Allocated Term
A Loans to, but not including, the Third Amendment Effective Date.

(c) Each Cashless Option Lender shall, effective on the Third Amendment
Effective Date, automatically become party to the Amended Credit Agreement as a
Lender. Each Term A Lender under the Credit Agreement that executes and delivers
a Consent agrees that (i) to the extent its Existing Term A Loans under the
Credit Agreement are being repaid on the Third Amendment Effective Date it
waives any amounts it may be entitled to under Section 2.06(a) of the Credit
Agreement in connection with such repayment and (ii) such Cashless Option Lender
shall not be entitled to any compensation under Section 3.05 of the Credit
Agreement as a result of such repayment (it being acknowledged that the Interest
Period for such Cashless Option Lender shall be reset as of the Third Amendment
Effective Date as set forth in the Loan Notice delivered by the Lead Borrower on
the Third Amendment Effective Date).

(d) Each Refinancing Term A Lender party hereto and the Administrative Agent
acknowledge that (i) the Lead Borrower hereby provides notice under
Section 2.20(a) of the Credit Agreement of its request for Refinancing Term A
Loans to refinance in full the Existing Term A Loans, (ii) all notice
requirements set forth in Section 2.20(a) of the Credit Agreement with respect
to such refinancing have been satisfied and (iii) notwithstanding
Section 2.02(a) of the Credit Agreement, the Borrowers shall provide at least
one Business Day notice for any Refinancing Term A Loans made on the Third
Amendment Effective Date that are to be Eurocurrency Rate Loans.

 

2



--------------------------------------------------------------------------------

ARTICLE III

AMENDMENTS TO THE CREDIT AGREEMENT

Section 3.01 Amendments to Credit Agreement. Each of the parties hereto agrees
that, effective on the Third Amendment Effective Date, the Credit Agreement
shall be amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Exhibit A hereto.

Section 3.02 Amendments to Schedule 8.03. Each of the parties hereto agrees
that, effective on the Third Amendment Effective Date, Schedule 8.03 of the
Credit Agreement shall be amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in Schedule 8.03 to the
Credit Agreement attached as Exhibit B hereto.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01 Representations and Warranties. To induce the other parties hereto
to enter into this Third Amendment, each Credit Party represents and warrants
for itself and not any other Credit Party to each other party hereto, on and as
of the Third Amendment Effective Date, that the following statements are true
and correct in all material respects on and as of the Third Amendment Effective
Date:

(a) The execution, delivery and performance by each Credit Party of this Third
Amendment have been duly authorized by all necessary corporate or other
organizational action, and do not and will not contravene the terms of any of
such Credit Party’s Organization Documents;

(b) This Third Amendment has been duly executed and delivered by each Credit
Party. This Third Amendment constitutes a legal, valid and binding obligation of
each Credit Party, enforceable against each Credit Party in accordance with its
terms, except to the extent the enforceability thereof may be limited by
applicable Debtor Relief Laws affecting creditors’ rights generally and by
equitable principles of law (regardless of whether enforcement is sought in
equity or at law);

(c) The representations and warranties of the Borrowers and each other Credit
Party contained in Article 6 of the Credit Agreement or any other Credit
Document are true and correct in all material respects on and as of the Third
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date and, except
that for purposes of this paragraph, the representations and warranties
contained in subsections (a) and (b) of Section 6.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b) respectively, of Section 7.01 of the Credit Agreement; and

(d) As of the Third Amendment Effective Date, no Default or Event of Default
shall exist immediately before or immediately after giving effect to this Third
Amendment and the incurrence of the Refinancing Term A Loans.

 

3



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS TO EFFECTIVENESS

Section 5.01 Third Amendment Effective Date. This Third Amendment shall become
effective as of the first date (the “Third Amendment Effective Date”) on which
each of the following conditions shall have been satisfied:

(a) Execution and Delivery of this Third Amendment. The Administrative Agent
shall have received a counterpart signature page of this Third Amendment duly
executed by each of the Credit Parties, the Cashless Option Lenders, the
Refinancing Term A Lenders, the Administrative Agent and Lenders sufficient to
constitute, collectively, the requisite Lenders.

(b) Payment of Fees.

(i) Except as otherwise provided in this Third Amendment, concurrently with the
making of the Refinancing Term A Loans hereunder, (a) the entire aggregate
principal amount of the Existing Term A Loans, (b) all accrued interest, fees
and other amounts accrued under the Credit Agreement prior to the Third
Amendment Effective Date in connection therewith and (c) all fees required to be
paid on or before the Third Amendment Effective Date to the Administrative
Agent, any Arranger or any Lender shall have been paid (or, in the case of
principal, deemed paid pursuant to this Third Amendment) in full and all
Interest Periods in respect of thereof shall have been terminated;

(ii) The Administrative Agent shall have received a fee for the account of each
Term A Lender that commits to provide Refinancing Term A Loans in an amount in
excess of the Existing Term A Loans of such Term A Lender immediately prior to
the Refinancing (either directly or through assignment from the initial
Refinancing Term A Lender and without duplication thereof) (the amount of such
excess, the “Excess Commitment”) in an amount equal to (x) the excess (if any)
of (i) the Refinancing Term A Loans of such Term A Lender above (ii) the
Existing Term A Loans of such Term A Lender times (y) (i) the ratio of the
Excess Commitment of such Term A Lender to $1,000,000 (rounded down to the
nearest integer) times (ii) 0.01% (but, this clause (y), in no event to exceed
0.20%); and

(iii) The Administrative Agent shall have received payment of all reasonable and
documented fees and expenses of counsel for the Administrative Agent as set
forth in Section 11.04 of the Credit Agreement.

(c) Notes. If requested by any Refinancing Term A Lender at least three
(3) Business Days prior to the Third Amendment Effective Date, the
Administrative Agent shall have received a Term A Note executed by the Borrowers
in favor of such Refinancing Term A Lender;

(d) Opinions of Counsel. Receipt by the Administrative Agent, on behalf of
itself and the Lenders, of customary opinions of legal counsel to the Credit
Parties (which shall cover authority, legality, validity, binding effect and
enforceability of this Third Amendment, non-contravention of Organization
Documents, specified material agreements and applicable Law and reaffirmation of
security interests).

 

4



--------------------------------------------------------------------------------

(e) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following:

i. copies of the Organization Documents of each Credit Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Credit
Party to be true and correct as of the Third Amendment Effective Date (or a
certificate of a Responsible Officer certifying that there have been no changes
to such documents and certificates since May 16, 2013 or, if any changes have
been made, appending such amendments to such certificate and certifying that the
attached is a true and complete copy of such documents);

ii. certificates of resolutions or other action and incumbency certificates of
Responsible Officers of each Credit Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Third Amendment (or a certificate of a Responsible Officer
certifying that there have been no changes to such documents and certificates
since May 16, 2013); and

iii. good standing certificates for each Credit Party as of recent date in its
state of organization or formation.

(f) Loan Notice. Receipt by the Administrative Agent of a Loan Notice requesting
the borrowing of the Refinancing Term A Loans on the Third Amendment Effective
Date in accordance with the requirements of Section 2.02 of the Credit
Agreement, as modified by Section 2.01(d) above.

Section 5.02 Effects of this Third Amendment.

(a) Except as expressly set forth herein, this Third Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the existing Credit Agreement or any other Credit Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the existing Credit Agreement or any other
provision of the existing Credit Agreement or of any other Credit Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Except as expressly set forth herein, nothing herein shall be
deemed to be a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document in similar or different circumstances.

(b) From and after the Third Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Credit
Document shall be deemed a reference to the Credit Agreement as amended hereby.
This Third Amendment shall constitute a “Credit Document” for all purposes of
the Credit Agreement and the other Credit Documents.

(c) Each Refinancing Term A Lender shall be a Lender for purposes of the Credit
Documents.

ARTICLE VI

REAFFIRMATION

Section 6.01 Reaffirmation. Notwithstanding the effectiveness of this Third
Amendment and the transactions contemplated hereby, (i) each Credit Party
acknowledges and agrees that

 

5



--------------------------------------------------------------------------------

each Credit Document to which it is a party is hereby confirmed and ratified and
shall remain in full force and effect according to its respective terms (in the
case of the Credit Agreement, as amended hereby) and (ii) each Guarantor hereby
confirms and ratifies its continuing unconditional obligations as Guarantor
under the Credit Agreement with respect to all of the Obligations.

ARTICLE VII

MISCELLANEOUS

Section 7.01 Governing Law. THIS THIRD AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS THIRD AMENDMENT (INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

Section 7.02 Costs and Expenses. The Borrowers agree to reimburse the
Administrative Agent for its actual and reasonable costs and expenses in
connection with this Third Amendment to the extent required pursuant to
Section 11.04 of the Credit Agreement.

Section 7.03 Counterparts; Effectiveness. This Third Amendment may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery by facsimile or other electronic imaging means of
an executed counterpart of a signature page to this Third Amendment shall be
effective as delivery of an original executed counterpart of this Third
Amendment.

Section 7.04 Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

Section 7.05 Notes. Each Existing Term A Lender covenants and agrees to return
to the Lead Borrower its Term A Note, if any, evidencing its Existing Term A
Loans, which Existing Term A Loans have been paid and satisfied in full in
accordance with the provisions hereof, within 5 Business Days after the Third
Amendment Effective Date (or such later date as agreed to by the Lead Borrower)
and acknowledges and agrees that such Term A Notes are cancelled as of the Third
Amendment Effective Date after the making of the Refinancing Term A Loans on
such date.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

[The remainder of this page intentionally left blank].

 

7



--------------------------------------------------------------------------------

TEMPUR SEALY INTERNATIONAL, INC. (formerly known as Tempur-Pedic International
Inc.), a Delaware corporation TEMPUR-PEDIC MANAGEMENT, LLC, a Delaware limited
liability company TEMPUR WORLD, LLC, a Delaware limited liability company TEMPUR
PRODUCTION USA, LLC, a Virginia limited liability company By:  

 /s/ William H. Poche

Name:   William H. Poche Title:   Treasurer and Assistant Secretary TEMPUR-PEDIC
MANUFACTURING, INC., a Delaware corporation DAWN SLEEP TECHNOLOGIES, INC., a
Delaware corporation TEMPUR-PEDIC SALES, INC., a Delaware corporation
TEMPUR-PEDIC NORTH AMERICA, LLC, a Delaware limited liability company
TEMPUR-PEDIC TECHNOLOGIES, INC., a Delaware corporation By:  

 /s/ William H. Poche

Name:   William H. Poche Title:   Treasurer and Secretary TEMPUR-PEDIC AMERICA,
LLC, a Delaware limited liability company By:  

 /s/ William H. Poche

Name:   William H. Poche Title:   Treasurer

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

SEALY CORPORATION, a Delaware corporation SEALY MATTRESS CORPORATION, a Delaware
corporation SEALY MATTRESS COMPANY, an Ohio corporation OHIO-SEALY MATTRESS
MANUFACTURING CO. INC., a Massachusetts corporation OHIO-SEALY MATTRESS
MANUFACTURING CO., a Georgia corporation SEALY MATTRESS COMPANY OF KANSAS CITY,
INC., a Missouri corporation SEALY MATTRESS COMPANY OF ILLINOIS, an Illinois
corporation A. BRANDWEIN & CO., an Illinois corporation SEALY MATTRESS COMPANY
OF ALBANY, INC., a New York corporation SEALY OF MARYLAND AND VIRGINIA, INC., a
Maryland corporation SEALY OF MINNESOTA, INC., a Minnesota corporation NORTH
AMERICAN BEDDING COMPANY, an Ohio corporation SEALY, INC., an Ohio corporation
THE OHIO MATTRESS COMPANY LICENSING AND COMPONENTS GROUP, a Delaware corporation
SEALY MATTRESS MANUFACTURING COMPANY, INC., a Delaware corporation SEALY
TECHNOLOGY LLC, a North Carolina limited liability company

 

By:

Name:

Title:

 

 /s/ Dale E. Williams

Dale E. Williams

Executive Vice President and Chief

Financial Officer

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

SEALY-KOREA, INC., a Delaware corporation MATTRESS HOLDINGS INTERNATIONAL, LLC,
a Delaware limited liability company SEALY REAL ESTATE, INC., a North Carolina
corporation SEALY MATTRESS COMPANY OF PUERTO RICO, an Ohio corporation SEALY
TEXAS MANAGEMENT, INC., a Texas corporation WESTERN MATTRESS COMPANY, a
California corporation SEALY MATTRESS COMPANY OF MEMPHIS, a Tennessee
corporation SEALY MATTRESS CO. OF S.W. VIRGINIA, a Virginia corporation ADVANCED
SLEEP PRODUCTS, a California corporation SEALY COMPONENTS-PADS, INC., a Delaware
corporation SEALY MATTRESS COMPANY OF MICHIGAN, INC., a Michigan corporation

 

By:  

 /s/ Dale E. Williams

Name:

Title:

 

Dale E. Williams

Executive Vice President and Chief

Financial Officer

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:    

BANK OF AMERICA, N.A., as Administrative Agent, Refinancing Term A Lender and
Lender

    By:  

 /s/ Thomas C. Kilcrease, Jr.

      Name:   Thomas C. Kilcrease, Jr.       Title:   SVP

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.
as a Lender

By:  

 /s/ Katie E. Onesar

  Name: Katie E. Onesar   Title:   Vice President

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.

    as a Lender

By:  

 /s/ Bryan Hulker

  Name:   Bryan Hulker   Title:   SVP

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

    as a Lender

By:  

 /s/ Mary-Alicha Weldon

  Name: Mary-Alicha Weldon   Title:   Vice President

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

    as a Lender

By:  

 /s/ Regina Tarone

  Name: Regina Tarone   Title:   Managing Director

[Signature Page to Third Amendment]



--------------------------------------------------------------------------------

CONSENT TO AMENDMENT NO. 3

CONSENT TO AMENDMENT NO. 3

ON FILE

WITH THE

ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------

Schedule 1

Refinancing Term Loan A Commitments

 

Refinancing Term A Lender    Refinancing Term Commitment Bank of America, N.A.
   $536,250,000.00

 

S-1



--------------------------------------------------------------------------------

Exhibit A

[Amendments to Credit Agreement attached]



--------------------------------------------------------------------------------

Conformed copy reflecting

Amendment No. 1 dated as of March 13, 2013

Amendment No. 2 dated as of May 16, 2013

CREDIT AGREEMENT

dated as of December 12, 2012

among

TEMPUR SEALY INTERNATIONAL, INC.

(formerly known as TEMPUR-PEDIC INTERNATIONAL INC.),

as the Parent and a Borrower

and

CERTAIN SUBSIDIARIES OF THE PARENT,

as Borrowers and as Guarantors,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent,

BARCLAYS BANK PLC,

JPMORGAN CHASE BANK, N.A.

and

WELLS FARGO BANK, N.A.,

as Syndication Agents

FIFTH THIRD BANK,

as Documentation Agent

 

 

BANK OF AMERICA, N.A.,

BARCLAYS BANK PLC,

J.P MORGAN SECURITIES LLC,

WELLS FARGO SECURITIES, LLC,

and

FIFTH THIRD BANK,

as Joint Lead Arrangers and Joint Book Managers



--------------------------------------------------------------------------------

Term A Lender’s Term A Commitment at such time and (ii) thereafter, the
principal amount of such Term A Lender’s Term A Loans at such time, (b) in
respect of the Term B Facility, with respect to any Term B Lender at any time,
the percentage (carried out to the ninth decimal place) of the Term B Facility
represented by (i) on or prior to the Closing Date, such Term B Lender’s Term B
Commitment at such time and (ii) thereafter, the principal amount of such Term B
Lender’s Term B Loans at such time and (c) in respect of the Revolving Credit
Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time. If the Revolving Credit Commitments have been
terminated pursuant to Section 9.02 or have expired, then the Aggregate
Commitment Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Aggregate Commitment
Percentage of such Revolving Credit Lender in respect of the Revolving Credit
Facility most recently in effect, giving effect to any subsequent assignments.
The initial Aggregate Commitment Percentage of each Lender, as of the Closing
Date, in respect of each Facility is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable. The Aggregate Commitment
Percentage of each Term B Lender, as of the Second Amendment Effective Date, in
respect of the Term B Facility is set forth opposite the name of such Term B
Lender on Schedule 1 to the Second Amendment. The Aggregate Commitment
Percentage of each Term A Lender, as of the Third Amendment Effective Date, in
respect of the Term A Facility is set forth opposite the name of such Term A
Lender on Schedule 1 to the Third Amendment.

“Aggregate Commitments” means the Commitments of all Lenders.

“Aggregate Incremental Amount” means, at any time, the sum of the aggregate
principal amount of (a) Incremental Loans incurred at or prior to such time
(assuming all Incremental Commitments established at or prior to such time are
fully drawn) and (b) Permitted Incremental Equivalent Debt incurred at or prior
to such time.

“Aggregate Revolving Credit Commitments” means the Revolving Credit Commitments
of all Revolving Credit Lenders.

“Aggregate Revolving Credit Committed Amount” has the meaning provided in
Section 2.01(c).

“Agreement” has the meaning provided in the recitals hereto.

“Albuquerque Bond Indenture” means that certain Trust Indenture, as amended and
modified, among Bernalillo County, New Mexico, as issuer, and The Bank of New
York Trust Company, N.A., as trustee, pursuant to which the Albuquerque Bonds
may be issued.

“Albuquerque Bonds” means the Bernalillo County, New Mexico Taxable Fixed Rate
Unsecured Industrial Revenue Bonds (Tempur Production USA, Inc. Project), Series
2005B, in the aggregate principal amount of up to $25,000,000 under the
Albuquerque Bond Indenture, and sometimes referred to in the Albuquerque Bond
Indenture as the “Self-Funded Bonds” representing the Parent’s “equity” in the
Albuquerque Project.

 

4



--------------------------------------------------------------------------------

“Albuquerque Facility” means the real property and fixtures at the building
leased by the Credit Parties located at 12907 Tempur-Pedic Parkway, Albuquerque,
New Mexico.

“Albuquerque IRB Financing” means the financing for the Albuquerque Project,
including the Albuquerque Bonds, the Albuquerque Bond Indenture and the other
bond documents referenced therein and relating thereto.

“Albuquerque Project” has the meaning given the term “Project” in the
Albuquerque Bond Indenture.

“All-in Yield” means, as to any Indebtedness, the effective interest rate with
respect thereto as reasonably determined by the Administrative Agent in
consultation with the Parent taking into account the interest rate, margin,
original issue discount, upfront fees and “eurodollar rate floors” or “base rate
floors”; provided that (i) original issue discount and upfront fees shall be
equated to interest rate assuming a four-year life to maturity of such
Indebtedness, (ii) customary arrangement, structuring, underwriting, amendment
or commitment fees paid solely to the applicable arrangers or agents with
respect to such Indebtedness shall be excluded and (iii) for the purpose of
Section 2.18, if the “eurodollar rate floor” or “base rate floor” for the
Incremental Term Loans exceeds 100 basis points or 200 basis points,
respectively, such excess shall be equated to an increase in the Applicable
Percentage for the purpose of this definition.

“Applicable Percentage” means (a) in respect of the Term A Facility and the
Revolving Credit Facility, the following percentages per annum, based on the
Consolidated Total Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(a);
provided that from the Closing Date until the receipt by the Administrative
Agent of the Compliance Certificate with respect to the first full fiscal
quarter of the Parent following the Closing Date, Pricing Level III shall apply
to the Term A Loans, the Revolving Credit Loans, the Letter of Credit Fee and
the Commitment Fee:

 

          Applicable Percentage for              

Pricing
Level

  

Consolidated Total Net Leverage Ratio

   Eurocurrency
Rate Loans     Base Rate
Loans     Letter of
Credit Fee     Commitment
Fee  

I

   Less than or equal to 3.50:1.00      2.50 %      1.50 %      2.50 %     
0.375 % 

II

   Greater than 3.50:1.00 but less than or equal to 4.00:1.00      2.75 %     
1.75 %      2.75 %      0.500 % 

III

   Greater than 4.00:1.00 but less than or equal to 4.50:1.00      3.00 %     
2.00 %      3.00 %      0.500 % 

IV

   Greater than 4.50:1.00      3.25 %      2.25 %      3.25 %      0.500 % 

; (b) in respect of the Term A Facility, the following percentages per annum,
based on the Consolidated Total Net Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 7.02(a):

 

5



--------------------------------------------------------------------------------

          Applicable Percentage for  

Pricing
Level

  

Consolidated Total Net Leverage Ratio

   Eurocurrency
Rate Loans     Base Rate
Loans  

I

   Less than or equal to 3.50:1.00      1.75 %      0.75 % 

II

   Greater than 3.50:1.00 but less than or equal to 4.00:1.00      2.00 %     
1.00 % 

III

   Greater than 4.00:1.00 but less than or equal to 4.50:1.00      2.25 %     
1.25 % 

IV

   Greater than 4.50:1.00      2.50 %      1.50 %       

 

 

   

 

 

 

; and (bc) in respect of the Term B Facility, 1.75% per annum for Base Rate
Loans and 2.75% per annum for Eurocurrency Rate Loans.

Any increase or decrease in the Applicable Percentage resulting from a change in
the Consolidated Total Net Leverage Ratio shall become effective on the date a
Compliance Certificate is delivered pursuant to Section 7.02(a); provided,
however, that if a Compliance Certificate is not delivered when due in
accordance therewith, then Pricing Level IV shall apply as of the first Business
Day after the date on which such Compliance Certificate was required to have
been delivered until the first Business Day after the date on which such
Compliance Certificate was delivered. Determinations by the Administrative Agent
of the appropriate Pricing Level shall be conclusive absent manifest error.
Notwithstanding the foregoing, it is acknowledged and agreed that the reductions
to the Applicable Percentage for the Term A Facility as herein set forth shall
be effective on the Third Amendment Effective Date and as of the Third Amendment
Effective Date Pricing Level III shall apply to the Term A Facility.

“Applicant Borrower” has the meaning provided in Section 2.14(b).

“Appropriate Lender” means, at any time, (a) with respect to any of the Term A
Facility, the Term B Facility or the Revolving Credit Facility, a Lender that
has a Commitment with respect to such Facility or holds a Term A Loan, a Term B
Loan or a Revolving Credit Loan, respectively, at such time, (b) with respect to
the L/C Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have been
issued pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with
respect to the Swingline Sublimit, (i) the Swingline Lender and (ii) if any
Swingline Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.

“Approved Bank” means (a) any Lender, (b) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(c) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender

 

6



--------------------------------------------------------------------------------

having ordinary voting power for the election of directors, managing general
partners or the equivalent.

“Control Agreement” means a deposit account control agreement in favor of the
Collateral Agent, on terms reasonably satisfactory to the Collateral Agent.

“Convertible Notes” means the Company’s Senior Secured Third Lien Convertible
Notes due 2016.

“Convertible Notes Agent” means The Bank of New York Mellon Trust Company, N.A.,
in its capacity as collateral agent for the Convertible Notes.

“Credit Agreement” has the meaning provided in the recitals hereto.

“Credit Agreement Refinancing Facilities” means (a) with respect to any Class of
Revolving Credit Commitments or Revolving Credit Loans, Replacement Revolving
Commitments or Replacement Revolving Loans and (b) with respect to any Class of
Term Loans, Refinancing Term Loans.

“Credit Agreement Refinancing Facility Lenders” means a Lender with a
Replacement Revolving Credit Commitment or outstanding Refinancing Term Loans.

“Credit Documents” means this Credit Agreement, the Notes, the Fee Letters, the
Issuer Documents, the Collateral Documents, the Guaranties, each Designated
Borrower Request and Assumption Agreement, each Designated Borrower Notice, each
Request for Credit Extension, any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.16 of this Credit
Agreement, the Joinder Agreements and, the Second Amendment and the Third
Amendment.

“Credit Extension” means each of the following: (a) a Borrowing, (b) the
conversion or continuation of a Borrowing and (c) an L/C Credit Extension.

“Credit Parties” means, collectively, the Parent, the other Borrowers and the
Guarantors.

“Credit Party Materials” has the meaning provided in Section 7.02.

“Danish Tax Assessment” means the pending income tax assessment from the Danish
Tax Authority and any related assessment from the Danish Tax Authority for
subsequent years and related interest and penalties, as described in the
Parent’s Report on Form 10-Q for the quarter ended September 30, 2012.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

15



--------------------------------------------------------------------------------

(d) Support Obligations in respect of Indebtedness of another Person; and

(e) Indebtedness of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.

For purposes hereof, the amount of Indebtedness shall be determined (i) based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (c), and (ii) based on the outstanding principal amount of the
Indebtedness that is the subject of the Support Obligations in the case of
Support Obligations under clause (d).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning provided in Section 11.04(b).

“Information” has the meaning provided in Section 11.07.

“Initial Term A Loans” means the Term A Loans made on the Closing Date by the
Term A Lenders that are outstanding immediately prior to the effectiveness of
the Third Amendment.

“Initial Term B Loan Loans” means the Term B Loans made on the Closing Date by
the Term B Lenders that are outstanding immediately prior to the effectiveness
of the Second Amendment.

“Intellectual Property Security Agreements” means the Intellectual Property
Security Agreements as such term is defined in the Security Agreement.

“Intellectual Property Security Agreement Supplements” means the Intellectual
Property Security Agreement Supplements as such term is defined in the Security
Agreement.

“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swingline
Loans), the last Business Day of each March, June, September and December, and
the Revolving Termination Date (in the case of Revolving Credit Loans) or the
applicable Maturity Date (in the case of Term Loans) and, in the case of any
Swingline Loan, any other dates as may be mutually agreed upon by the Lead
Borrower and the Swingline Lender, and (b) as to any Eurocurrency Rate Loan, the
last Business Day of each Interest Period for such Loan, the date of repayment
of principal of such Loan, and the Revolving Termination Date (in the case of
Revolving Credit Loans) or the applicable Maturity Date (in the case of Term
Loans), and in addition, where the applicable Interest Period exceeds three
months, the date every three months after the beginning of such Interest Period.
If an Interest Payment Date falls on a date that is not a Business Day, such
Interest Payment Date shall be deemed to be the next succeeding Business Day.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as Eurocurrency Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Lead Borrower in the applicable Loan
Notice or, in the case of Eurocurrency

 

27



--------------------------------------------------------------------------------

For purposes hereof, “Net Cash Proceeds” includes any cash or Cash Equivalents
received upon the disposition of any non-cash consideration received by the
Parent or any Subsidiary in any Disposition or Involuntary Disposition.

“New Term A Loans” means the advances made by the Term A Lenders under the Term
A Facility pursuant to the Third Amendment.

“New Term B Loans” means the advances made by the Term B Lenders under the Term
B Facility pursuant to the Second Amendment.

“NFIP” has the meaning provided in the definition of Real Estate Collateral
Requirements.

“Non-Consenting Lender” has the meaning provided in Section 11.13.

“Non-Guarantor Domestic Subsidiary” has the meaning provided in Section 7.12(a).

“Not Otherwise Applied” means, with reference to any proceeds of any transaction
or event or of Excess Cash Flow or the Available ECF Amount that is proposed to
be applied to a particular use or transaction, that such amount (a) was not
required to prepay Term Loans pursuant to Section 2.06(b)(ii)(C) (other than as
a result of clause (iii) thereof or Section 2.06(b)(ii)(F)) and (b) has not
previously been (and is not simultaneously being) applied to anything other than
such particular use or transaction (including, without limitation, Investments
permitted under Section 8.02(m), Restricted Payments permitted under
Section 8.06(d) and prepayments of Junior Financing under Section 8.12(a)).

“Notes” means the Term A Notes, the Term B Notes, the Revolving Credit Notes and
the Swingline Notes.

“Obligations” means, without duplication, (a) all advances to, and debts,
liabilities, obligations, covenants and duties of, any Credit Party arising
under any Credit Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Credit Party of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding (the “Loan Obligations”), (b) all
obligations under any Swap Contract between the Parent or any Domestic
Subsidiary and any Lender or Affiliate of a Lender to the extent permitted
hereunder, including, without limitation, the Swap Obligations but excluding the
Excluded Swap Obligations (the “Swap Contract Obligations”) and (c) all
obligations under any Treasury Management Agreement between the Parent or any
Domestic Subsidiary and any Lender or Affiliate of a Lender (the “Treasury
Management Obligations”).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and the operating agreement; and (c) with respect
to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any

 

32



--------------------------------------------------------------------------------

“Regulation S-X” means Regulation S-X under the Securities Act.

“Related Agreements” means the Acquisition Agreement, the Support Agreement and
all other material documents and material agreements (as reasonably determined
by the Parent) executed and delivered in connection therewith or pursuant
thereto.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reorganization” means the reorganization of the Parent’s Subsidiaries in order
to achieve the corporate structure set forth in Schedule 1.01-1, which corporate
structure is to be effected not later than 90 days following the Closing Date.

“Replaced Revolving Commitments” has the meaning provided in Section 2.20(a).

“Replacement Revolving Commitments” means one or more new Classes of Revolving
Credit Commitments established pursuant to an Additional Credit Extension
Amendment in accordance with Section 2.20.

“Replacement Revolving Lender” means a Revolving Credit Lender with a
Replacement Revolving Commitment or an outstanding Replacement Revolving Loan.

“Replacement Revolving Loans” means Revolving Credit Loans made pursuant to
Replacement Revolving Commitments.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the notice period has been waived under
applicable regulations in effect as of the Effective Date, or otherwise.

“Repricing Transaction” has the meaning provided in Section 2.06(d).

“Request for Credit Extension” means (a) with respect to a Borrowing of Loans
(including Swingline Loans) or the conversion or continuation of Loans, a Loan
Notice and (b) with respect to an L/C Credit Extension, an L/C Application.

“Required Facility Lenders” means (a) with respect to the Term A Facility, the
Required Term A Lenders, (ii) with respect to the Term B Facility, the Required
Term B Lenders and (iii) with respect to the Revolving Credit Facility, the
Required Revolving Credit Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the Commitments shall have expired
or been terminated, Lenders holding more than 50% of the aggregate principal
amount of Loan Obligations (including, in each case, the aggregate principal
amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations and Swingline Loans); provided that the
Commitments of, and the portion of the Loan Obligations held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

40



--------------------------------------------------------------------------------

such Revolving Credit Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Credit
Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of
Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning provided in Section 2.01(c).

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit 2.13-1.

“Revolving Credit Obligations” means the Revolving Credit Loans, the L/C
Obligations and the Swingline Loans.

“Revolving Termination Date” means the date that is five years following the
Closing Date; provided that if such date is not a Business Day, the Revolving
Termination Date shall be the immediately preceding Business Day.

“Rollover Loans” has the meaning ascribed to “Rollover Loans” in the Bridge
Credit Agreement (if any).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means, with respect to the Parent or any of its
Subsidiaries, any arrangement, directly or indirectly, with any Person (other
than a Credit Party) whereby the Parent or such Subsidiary shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property being sold or transferred.

“Sealy Acquisition” has the meaning provided in the recitals hereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment” means Amendment No. 2 to this Credit Agreement, dated as of
May 16, 2013, among the Borrowers, the other Credit Parties, Bank of America, as
administrative agent, and the other lenders party thereto.

“Second Amendment Effective Date” means the date on which the Second Amendment
becomes effective in accordance with its termsMay 16, 2013.

“Securities Act” means the Securities Act of 1933, as amended.

 

42



--------------------------------------------------------------------------------

“Swingline Sublimit” has the meaning provided in Section 2.01(e).

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease or does not otherwise appear on a balance sheet under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01(a).

“Term A Commitment” means, for each Term A Lender, the commitment of such Term A
Lender to make Term A Loans hereunder pursuant to Section 2.01(a) in an
aggregate principal amount at any one time outstanding not to exceed (x) with
respect to the Initial Term A Loans, the amount set forth opposite such Term A
Lender’s name on Schedule 2.01 under the caption “Term A Commitment” or (y) with
respect to the New Term A Loans, the amount set forth opposite such Term A
Lender’s name on Schedule 1 to the Third Amendment or, in either case, opposite
such caption in the Assignment and Assumption pursuant to which such Term A
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with the terms of this Credit Agreement.

“Term A Facility” means, (a) at any time on or prior to the Closing Date, the
aggregate principal amount of Term A Commitments of all Term A Lenders at such
time and (b) at any time after the Closing Date, the aggregate principal amount
of the Term A Loans of all Term A Lenders outstanding at such time.

“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time.

“Term A Loan” means an advance made by any Term A Lender under the(a) at any
time prior to the Third Amendment Effective Date, the Initial Term A Loans and
(b) on and after the Third Amendment Effective Date, the New Term A
FacilityLoans.

“Term A Note” means a promissory note made by the Borrowers in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit 2.13-3.

“Term A/Revolving Ticking Fee Percentage” means (a) from and including the
Effective Date to but excluding December 27, 2012, 0% and (b) from and including
December 27, 2012, 0.50%.

 

46



--------------------------------------------------------------------------------

“Test Period” has the meaning provided in Section 1.07(b).

“Third Amendment” means Amendment No. 3 to this Credit Agreement, dated as of [
], 2013, among the Borrowers, the other Credit Parties, Bank of America, as
administrative agent, and the other lenders party thereto.

“Third Amendment Effective Date” means the date on which the Third Amendment
becomes effective in accordance with its terms.

“Ticking Fee Payment Date” has the meaning provided in Section 2.09(d).

“Title Agent” has the meaning provided in the definition of Real Estate
Collateral Requirements.

“Transaction” means the Sealy Acquisition, the Refinancing, the entering into of
this Credit Agreement and the making of the Loans and other Credit Extensions
hereunder and the issuance and sale of the Senior Notes (if any) and/or
borrowing under the Bridge Facility (if any).

“Transaction Costs” means the fees, commissions, costs and expenses payable by
the Parent or any of its Subsidiaries in connection with the Sealy Acquisition
and the other Transactions.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

“Type” means, with respect to any Revolving Credit Loan, its character as a Base
Rate Loan or a Eurocurrency Rate Loan.

“UCC” means the Uniform Commercial Code in effect in any applicable jurisdiction
from time to time.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan for purposes of Section 430 of the Internal Revenue
Code for the applicable plan year.

“United States” or “U.S.” means the United States of America.

“Voluntary Prepayment Declined Proceeds” has the meaning provided in
Section 2.06(a)(iii).

“Voluntary Prepayment Declining Lender” has the meaning provided in
Section 2.06(a)(iii).

 

48



--------------------------------------------------------------------------------

forth in clause (b), (c) and (d) below that occurred subsequent to the end of
the applicable Test Period shall not be given pro forma effect.

(b) For purposes of calculating the Consolidated Interest Coverage Ratio, the
Consolidated Secured Net Leverage Ratio and the Consolidated Total Net Leverage
Ratio, Pro Forma Transactions (and the incurrence or repayment of any
Indebtedness in connection therewith) that have been consummated (i) during the
applicable period of four consecutive fiscal quarters for which such financial
ratio is being determined (the “Test Period”) or (ii) subsequent to such Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made shall be calculated on a pro forma basis assuming that
all such Pro Forma Transactions (and any increase or decrease in Consolidated
EBITDA and the component financial definitions used therein attributable to any
Pro Forma Transaction) had occurred on the first day of the applicable Test
Period.

(c) Whenever pro forma effect is to be given to a Pro Forma Transaction, the pro
forma calculations shall be made in good faith by a financial or accounting
Responsible Officer of the Parent and include only those adjustments that would
be (a) permitted or required by Regulation S-X together with those adjustments
that (i) have been certified by a financial or accounting Responsible Officer of
the Parent as having been prepared in good faith based upon reasonable
assumptions and (ii) are based on reasonably detailed written assumptions
reasonably acceptable to the Administrative Agent and (b) required by the
definition of Consolidated EBITDA.

(d) In the event that the Parent or any Subsidiary incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness included in the calculations of
the Consolidated Secured Net Leverage Ratio or the Consolidated Total Net
Leverage Ratio (other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital purposes)
subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then the Consolidated Secured Net Leverage Ratio or the Consolidated Total
Net Leverage Ratio, as applicable, shall be calculated giving pro forma effect
to such incurrence or repayment of Indebtedness, to the extent required, as if
the same had occurred on the last day of the applicable Test Period.

ARTICLE 2

COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01. Commitments. Subject to the terms and conditions set forth herein:

(a) Term A Loans.

(i) Initial Term A Loans. Each Term A Lender severally agrees to make a single
loan to the Borrowers in Dollars on the Closing Date in an amount not to exceed
such Term A Lender’s Term A Commitment. The Term A Borrowing shall consist of
Initial Term A Loans made simultaneously by the Term A Lenders in accordance
with their respective Aggregate Commitment Percentages of the Term A Facility.
Amounts borrowed under this Section 2.01(a)(i) and repaid or prepaid may not be
reborrowed. Initial Term A Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein. The Initial Term A Loans will be prepaid in
full with the proceeds of the New Term A Loans on the Third Amendment Effective
Date.

 

51



--------------------------------------------------------------------------------

(ii) New Term A Loans. Subject also to the terms and conditions set forth in the
Third Amendment, each Term A Lender severally agrees to make a single loan to
the Borrowers in Dollars on the Third Amendment Effective Date, in an amount not
to exceed such Term A Lender’s Term A Commitment. The Term A Borrowing shall
consist of New Term A Loans made simultaneously by the Term A Lenders in
accordance with their respective Aggregate Commitment Percentages of the Term A
Facility. Amounts borrowed under this Section 2.01(a)(ii) and repaid or prepaid
may not be reborrowed. New Term A Loans may be Base Rate Loans or Eurocurrency
Rate Loans as further provided herein.

(b) Term B Loans.

(bi) Initial Term B Loans.

(i) Each Term B Lender agrees to make a single loan to the Borrowers in Dollars
on the Closing Date in an amount not to exceed such Term B Lender’s Term B
Commitment. The Term B Borrowing shall consist of Initial Term B Loans made
simultaneously by the Term B Lenders in accordance with their respective
Aggregate Commitment Percentages of the Term B Facility. Amounts borrowed under
this Section 2.01(b)(i) and repaid or prepaid may not be reborrowed. Initial
Term B Loans may be Base Rate Loans or Eurocurrency Rate Loans as further
provided herein. The Initial Term B Loans will be prepaid in full with the
proceeds of the New Term B Loans on the Second Amendment Effective Date.

(ii) New Term B Loans. Subject also to the terms and conditions set forth in the
Second Amendment, each Term B Lender severally agrees to make a single loan to
the Borrowers in Dollars on the Second Amendment Effective Date, in an amount
not to exceed such Term B Lender’s Term B Commitment. The Term B Borrowing shall
consist of New Term B Loans made simultaneously by the Term B Lenders in
accordance with their respective Aggregate Commitment Percentages of the Term B
Facility. Amounts borrowed under this Section 2.01(b)(ii) and repaid or prepaid
may not be reborrowed. New Term B Loans may be Base Rate Loans or Eurocurrency
Rate Loans as further provided herein.

(c) Revolving Credit Loans. During the Commitment Period, each Revolving Credit
Lender severally agrees to make revolving credit loans (the “Revolving Credit
Loans”) to the Borrowers in Dollars, from time to time, on any Business Day;
provided that after giving effect to any such Revolving Credit Loan, (i) with
regard to the Revolving Credit Lenders collectively, the Outstanding Amount of
Revolving Credit Obligations shall not exceed THREE HUNDRED FIFTY MILLION
DOLLARS ($350,000,000) (as such amount may be increased or decreased in
accordance with the provisions hereof, the “Aggregate Revolving Credit Committed
Amount”) and (ii) with regard to each Revolving Credit Lender individually, such
Revolving Credit Lender’s Aggregate Commitment Percentage of the Outstanding
Amount of Revolving Obligations shall not exceed its Revolving Credit
Commitment; provided further that, on the Closing Date, not more than
$150,000,000 may be borrowed, of which not more than $140,000,000 may be applied
to finance the Sealy Acquisition and the Refinancing and to pay the Transaction
Costs. Revolving Credit Loans

 

52



--------------------------------------------------------------------------------

excess thereof. The Administrative Agent will give prompt notice to the
Appropriate Lenders of any such reduction in or termination of the aggregate
Term Commitments.

(c) Mandatory Reductions of Revolving Credit Commitments. The Aggregate
Revolving Credit Committed Amount (i) shall not be permanently reduced upon
application of any mandatory prepayments to the Revolving Credit Obligations and
(ii) shall, if the Closing Date has not occurred on or prior to such date, be
automatically and permanently reduced to zero on the Commitment Termination
Date.

(d) Mandatory Reductions of Term Commitments.

(i) The aggregate Term A Commitments with respect to the Initial Term A Loans
shall be automatically and permanently reduced to zero on the earlier of
(x) theClosing Date, upon and after giving effect to the funding of the Initial
Term A Loans on such date.

of the Term A Borrowing and (y) if the Closing Date has not occurred on or prior
to(ii) The aggregate Term A Commitments with respect to the New Term A Loans
shall be automatically and permanently reduced to zero on the Third Amendment
Effective Date, upon and after giving effect to the funding of the New Term A
Loans on such date, the Commitment Termination Date.

(iiiii) The aggregate Term B Commitments with respect to the Initial Term B
Loans shall be automatically and permanently reduced to zero on the Closing
Date, upon and after giving effect to the funding of the Initial Term B Loans on
such date.

(iiiiv) The aggregate Term B Commitments with respect to the New Term B Loans
shall be automatically and permanently reduced to zero on the Second Amendment
Effective Date, upon and after giving effect to the funding of the New Term B
Loans on such date.

(e) Payment of Fees. All Commitment Fees, ticking fees or other fees accrued
with respect to such portion of the Aggregate Revolving Credit Commitments or
the Term Commitments terminated or reduced pursuant to Section 2.07 through the
effective date of such termination or reduction shall be paid on the effective
date of such termination or reduction.

Section 2.08. Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Percentage; (ii) each Loan that is a Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Percentage and (iii) each Swingline Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Percentage.

 

72



--------------------------------------------------------------------------------

ARTICLE 7

AFFIRMATIVE COVENANTS

From and after the Closing Date, until the Loan Obligations shall have been paid
in full or otherwise satisfied, and the Commitments hereunder shall have expired
or been terminated, the Parent and its Subsidiaries will:

Section 7.01. Financial Statements. Deliver to the Administrative Agent (and the
Administrative Agent will deliver to each Lender), in form and detail
satisfactory to the Administrative Agent: (it being acknowledged by the
Administrative Agent that the form and detail of the financial statements,
reports, information and documents delivered to the SEC in compliance with the
SEC filing requirements under Section 13 or 15(d) of the Exchange Act are
satisfactory to the Administrative Agent):

(a) as soon as available, but in any event not later than the earlier of (i) the
date such deliveries are required by the SEC and (ii) ninety days after the end
of each fiscal year of the Parent, consolidated and consolidating balance sheets
of the Parent and its Subsidiaries as at the end of such fiscal year (beginning
with the first fiscal year ending after the Closing Date), and the related
consolidated and consolidating statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of Ernst & Young or another
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shallsuch
annual reports and information, documents and other reports as specified in
Section 13 and 15(d) of the Exchange Act and applicable to a U.S. corporation
subject to those Sections notwithstanding that the Parent may not be subject to
any “going concern” or like qualification or exception or any qualification or
exception as to the scope of such auditthe reporting requirements of Section 13
or 15(d) of the Exchange Act; and

(b) as soon as available, but in any event not later than (i) the date such
deliveries are required by the SEC and (ii) forty-five days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent
(beginning with the first such fiscal quarter ending after the Closing Date),
consolidated and consolidating balance sheets of the Parent and its Subsidiaries
as at the end of such fiscal quarter, and the related consolidated and
consolidating statements of income or operations, shareholders’ equity and cash
flows for such fiscal quarter and for the portion of the Parent’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Parent as fairly presenting the financial condition,
results of operations, shareholders’ equity and cash flows of the Parent and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.such quarterly reports and information,
documents and other reports as specified in Section 13 and 15(d) of the Exchange
Act and applicable to a U.S. corporation subject to those Sections
notwithstanding that the Parent may not be subject to the reporting requirements
of Section 13 or 15(d) of the Exchange Act.

 

113



--------------------------------------------------------------------------------

(c) Use the proceeds of the New Term B Loans made pursuant to the Second
Amendment to prepay in full all Initial Term B Loans on the Second Amendment
Effective Date.

(d) Use the proceeds of the New Term A Loans made pursuant to the Third
Amendment to prepay in full all Initial Term A Loans on the Third Amendment
Effective Date.

Section 7.12. Joinder of Subsidiaries as Guarantors.

(a) Obligations. Where any Domestic Subsidiary of the Parent (other than an
Excluded Domestic Subsidiary) that is not a Guarantor hereunder (a
“Non-Guarantor Domestic Subsidiary”) shall at any time:

(i) represent more than 3% of the consolidated assets or account for more than
3% of consolidated revenues for the Parent and its Subsidiaries,

(ii) together with all other such Non-Guarantor Domestic Subsidiaries as a
group, represent more than 10% of the consolidated assets or account for more
than 10% of the consolidated revenues for the Parent and its Subsidiaries, or

(iii) guarantee the obligations under the Senior Notes (if any) or the Bridge
Facility (if any),

then, in any such instance, the Parent will promptly, but in any event within 30
days of making such determination, cause the joinder of Non-Guarantor Domestic
Subsidiaries as Guarantors hereunder pursuant to Joinder Agreements (or such
other documentation reasonably acceptable to the Administrative Agent)
accompanied by Organization Documents and favorable opinions of counsel to each
such Domestic Subsidiary, all in form and substance reasonably satisfactory to
the Administrative Agent, such that after giving effect thereto the
Non-Guarantor Domestic Subsidiaries will not, individually or as a group, exceed
the foregoing threshold requirements.

(b) Guaranties and Support Obligations in Respect of other Funded Debt. The
Parent will not permit any of its Domestic Subsidiaries to give a guaranty or
other Support Obligation in respect of Funded Debt, unless (i) the guaranty or
other Support Obligation is otherwise permitted hereunder and (ii) such Domestic
Subsidiary shall have given a guaranty of the Obligations hereunder on an equal
and ratable basis by becoming a Guarantor pursuant to the terms hereof.

Section 7.13. Pledge of Capital Stock. Pledge or cause to be pledged:

(a) Domestic Subsidiaries. One hundred percent (100%) of the issued and
outstanding Capital Stock of each Domestic Subsidiary (other than any Excluded
Domestic Subsidiary) to the Collateral Agent to secure the Obligations within 30
days (or such later date as may be agreed to by the Administrative Agent in its
discretion) of the formation, acquisition or other receipt of such interests;
and

(b) First Tier Foreign Subsidiaries. Sixty-five percent (65%) of the issued and
outstanding Capital Stock of each First Tier Foreign Subsidiary and any Excluded
Domestic Subsidiary pursuant to clause (y) of the definition thereof to the
Collateral Agent to secure the

 

119



--------------------------------------------------------------------------------

Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 11.12, if and to the
extent that the enforceability of any provisions in this Credit Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, the L/C Issuer or the
Swingline Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

Section 11.13. Replacement of Lenders. If (a) any Lender requests compensation
under Section 3.04, (b) the Borrowers are required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, (c) any Lender gives a notice pursuant to
Section 3.02, (d) a Lender that does not consent to a proposed change, waiver,
discharge or termination (a “Non-Consenting Lender”) with respect to any Credit
Document requiring the approval of all the Lenders or of all the Lenders
directly affected thereby that has been approved by the applicable Required
Facility Lenders or, to the extent applicable, the Required Lenders, or (e) any
Lender is a Defaulting Lender, then the Lead Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 11.06), (i) all of itssuch Lender’s interests, rights and obligations
under this Credit Agreement and the related Credit Documents, or (ii) solely in
the case of a Non-Consenting Lender, all of such Lender’s Class of Loans with
respect to which such Lender is a Non-Consenting Lender, in each case to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(i) the Parent shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b)(iv);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 3.05) that is to be
assigned hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Parent (in the case of all other
amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable Laws;

(v) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Credit Document, the applicable assignee consents to the proposed
change, waiver, discharge or termination; and

 

156